___________

                                    No. 95-3271
                                    ___________


Kenny Woods,                            *
                                        *
              Appellant,                *
                                        *
     v.                                 *
                                        *   Appeal from the United States
Jerral Cannon, Patrolman,               *   District Court for the
originally sued as Jerrell              *   Eastern District of Arkansas
Cannon; Detective Grimes, Pine          *
Bluff Police Department,                *         [UNPUBLISHED]
Arkansas,                               *
                                        *
              Appellees.                *

                                    ___________

                     Submitted:     April 5, 1996

                           Filed:   April 24, 1996
                                    ___________

Before McMILLIAN, WOLLMAN and MURPHY, Circuit Judges.
                               ___________


PER CURIAM.


     Kenny Woods appeals from the final judgment of the District Court1
for the Eastern District of Arkansas granting defendants summary judgment
in this 42 U.S.C. § 1983 action.         For the reasons discussed below, we
affirm.


     Woods alleged in his verified complaint that while he was at the
Jefferson Regional Medical Center for treatment, Pine Bluff




      1
       The Honorable Elsijane Trimble Roy, United States District
Judge for the Eastern District of Arkansas, adopting the report and
recommendations of the Honorable H. David Young, United States
Magistrate Judge for the Eastern District of Arkansas.
Police Officer Jerral Cannon shot him in the arm with a gun.         Woods alleged
that a Detective Grimes ordered officers to take Woods to the county jail
and that nurses could only put "a quick bandage" on his arm.                    Woods
contended the pain was unbearable and he was not provided pain medication
or further medical treatment for over eleven hours after the incident, when
jail officers took him back to the hospital for treatment.         Woods contended
he suffered numbness and continuing pain in his arm.             Relevant to this
appeal, Woods sought damages against Cannon and Grimes for their deliberate
indifference to his serious medical needs.


        Defendants moved for summary judgment, arguing, inter alia, that
under    Arkansas   law,   persons   in    the   county   jail   become   the   sole
responsibility of the county sheriff, and thus city police officer Cannon
had no control over actions taken in the county jail. Defendants provided
an affidavit attesting that there was no "Detective Grimes" employed by the
City    of   Pine Bluff.    The district court granted defendants summary
judgment.


        We review a grant of summary judgment de novo, applying the same
standard as the district court.      Earnest v. Courtney, 64 F.3d 365, 366-67
(8th    Cir. 1995) (per curiam).          We agree that summary judgment was
appropriate because Woods did not demonstrate that the named defendants
acted with deliberate indifference to his serious medical needs.                 See
Estelle v. Gamble, 429 U.S. 97, 106 (1976); Smith v. Jenkins, 919 F.2d 90,
92 (8th Cir. 1990); see also Davis v. Hall, 992 F.2d 151, 153 (8th Cir.
1993) (per curiam) (deliberate indifference standard applies to pretrial
detainees).     Woods did not show that the treatment he received for his
gunshot wound before being taken to the county jail was unreasonable under
the circumstances or that the named parties knowingly prevented him from
receiving adequate treatment at that time.        See Anderson v. Liberty Lobby,
Inc., 477 U.S. 242, 248-49 (1986) (summary judgment inquiry is whether
fair-minded jury could return a verdict on evidence presented).             We also
believe the district court correctly




                                          -2-
concluded that Woods did not name as defendants the parties who may have
been responsible for any delay in additional treatment.


     Accordingly, we affirm.   We deny Woods's motion for an evidentiary
hearing.


     A true copy.


           Attest:


                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -3-